Exhibit 10.4

MAGELLAN PETROLEUM CORPORATION

1998 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement evidences the award of shares of
restricted common stock, par value $0.01 per share (the “Common Stock”) of
Magellan Petroleum Corporation (the “Company”) to the individual whose name
appears below (the “Grantee”), pursuant to the provisions of the Company’s 1998
Stock Incentive Plan (the “Plan”) and on the following express terms and
conditions (capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan):

 

1.      Name of Grantee:

   [NAME OF DIRECTOR]

2.      Number of Restricted Shares:

   12,500 shares (the “Restricted Shares”)

3.      Grant Date:

   April 1, 2010

 

4. Effectiveness; Execution of Agreement: Grantee shall have no rights with
respect to the Restricted Shares awarded hereby unless Grantee shall have
accepted the award of the Restricted Shares within 60 days (or such shorter date
as the Committee may specify) following the Grant Date by executing and
delivering to the Secretary of the Company a copy of this Restricted Stock Award
Agreement.

 

5. Vesting of Restricted Shares: All of the Restricted Shares awarded hereby
shall become immediately vested in full as of the Grant Date.

 

6. Stock Certificates: Certificates representing the Restricted Shares shall, if
requested by Grantee, be issued in the name of Grantee and delivered to Grantee
or his or her agent upon Grantee’s instruction to the Company.

 

7. Compliance with Laws and Regulations: The issuance of the Restricted Shares
pursuant to this Agreement shall (a) be subject to restrictions imposed at any
time on the delivery of shares in violation of the By-Laws of the Company or of
any law or governmental regulation that the Company may find to be valid and
applicable; and (b) be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, and any rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto. The Company shall not be obligated to issue any Shares of Common Stock
pursuant to this Agreement if such issuance would violate any such securities
laws, rules or regulations.



--------------------------------------------------------------------------------

8. Interpretation: Grantee hereby acknowledges that this Agreement is governed
by the Plan, a copy of which Grantee hereby acknowledges having received, and by
such administrative rules and regulations relative to the Plan and not
inconsistent therewith as may be adopted and amended from time by the
Compensation, Nominating and Governance Committee (the “Rules”). Grantee agrees
to be bound by the terms and provisions of the Plan and the Rules.

 

9. Miscellaneous: This Agreement and the Plan (a) contains the entire Agreement
of the parties relating to the subject matter of this Agreement and supersedes
any prior agreements or understandings with respect thereto; and (b) shall be
binding upon and inure to the benefit of the Company, its successors and assigns
and Grantee, his heirs, devisees and legal representatives. In the event of
Grantee’s death or a judicial determination of his incompetence, reference in
this Agreement to Grantee shall be deemed to refer to his legal representative,
heirs or devisees, as the case may be.

* * * * * *

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
authorized officer, as of the Grant Date identified in Section 3 above.

 

MAGELLAN PETROLEUM CORPORATION     Agreed and Accepted by: BY:  

 

   

 

  Name:   Edward B. Whittemore     [NAME OF DIRECTOR]   Title:   Secretary    
Date: April 1, 2010    

 

-2-